/s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 27, 2015

                                      No. 04-14-00736-CV

                                    Annah Cardash BERRY,
                                          Appellant

                                                v.

                               Starrett BERRY and Laura Berry,
                                          Appellees

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 13859
                       Honorable N. Keith Williams, Judge Presiding


                                         ORDER
        Appellant Annah Cardash Berry has filed a notice stating that she filed for relief under
the United States Bankruptcy Code on January 18, 2015. The notice states that the bankruptcy
proceeding is pending in the United States Bankruptcy Court for the Western District of Texas,
Austin Division, under Case No. 15-10080. Accordingly, the appeal and all time periods are
stayed from the date the bankruptcy petition was filed. See TEX. R. APP. P. 8.2.

        It is therefore ORDERED that this appeal is ABATED. For administrative purposes, the
appeal will be treated as a closed case, unless and until it is reinstated in accordance with Rule
8.3 of the Texas Rules of Appellate Procedure.


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court